   Case: 1:18-cv-00213-TSB Doc #: 25 Filed: 10/05/18 Page: 1 of 6 PAGEID #: 895




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

GREAT AMERICAN INSURANCE                          : CASE NO. 1:18-cv-00213-TSB
COMPANY
                                                  : (Judge Timothy S. Black)
                       Plaintiff                    (Magistrate Karen L. Litkovitz)
                                                  :
        vs.                                         INTERVENING PLAINTIFFS
                                                  : KRAMIG INDUSTRIAL, INC.,
GEMMA POWER SYSTEMS, LLC                            KRAMIG, INC., R.E. KRAMIG & CO.,
                                                    INC., KRAMIG CORP., DIVERSIFIED
                                                  :
                                                    INDUSTRIAL CAPITAL GROUP, INC.
                       Defendant                    AND SOUTH WAYNE, LLC’S REPLY
                                                  : TO DEFENDANT GEMMA POWER
                                                    SYSTEMS, LLC’S MEMORANDUM
                                                  : IN SUPPORT OF MOTION TO
                                                    COMPEL ARBITRATION
                                                  :
                                                      Oral Argument Requested




   I.         INTRODUCTION

        Pursuant to the Joint Stipulation (Doc. 18), intervening plaintiffs Kramig Industrial, Inc.

(“Kramig Industrial”), Kramig, Inc., R.E. Kramig & Co., Inc., Kramig Corp., Diversified

Industrial Capital Group, Inc. and South Wayne, LLC (hereinafter referred to as the “Kramig

Entities”) submit the following reply brief to defendant Gemma Power Systems, LLC’s

(“Gemma”) memorandum in support of motion to compel arbitration (“Gemma’s

Memorandum”). (Doc. 24).

        Gemma admits that Kramig, Inc., R.E. Kramig & Co., Inc., Kramig Corp., Diversified

Industrial Capital Group, Inc. and South Wayne, LLC were not parties to the Insulation

Subcontract. In fact, Christopher Kollmer, Senior Vice President of Gemma, admits that the

Insulation Subcontract was only between Kramig Industrial and Gemma. (Doc. 24, Ex. 1, ¶2-4).
   Case: 1:18-cv-00213-TSB Doc #: 25 Filed: 10/05/18 Page: 2 of 6 PAGEID #: 896




Therefore, as a matter of law, Gemma cannot force these entities to arbitration because they did

not contractually agree to submit their disputes with Gemma to arbitration.

       Likewise, Gemma admits that the operative language in the arbitration provision of the

Insulation Subcontract is “. . . arising under this Subcontract or out of or in connection with the

Work or the performance thereof.” Gemma argues that this language is broad enough to

encompass the Kramig Entities’ tort claims they have alleged in this action. However, Gemma

cites to no case law supporting this conclusion because the case law is to the contrary.

       Similarly, Gemma admits that before arbitration may be initiated, the parties must

informally resolve the dispute and that it did not do so. Gemma’s Memorandum states that

“. . . given months without informal resolution amongst the Parties . . .” By the terms of the

Insulation Subcontract, Gemma’s failure to informally resolve the dispute prior to invoking

arbitration claims means the arbitration provision is not invoked.

       Gemma also fails to address that R.C. §4113.62(D) voids the arbitration provision.

Gemma does not address this issue even though the Kramig Entities raised it in their motion for

temporary restraining order (Doc. 16). Gemma apparently does not discuss this issue because it

does not dispute that R.C. §4113.62(D) voids the arbitration provision.

       Finally, Gemma argues that the Court should deny the Kramig Entities’ motion to

intervene. In making this argument, Gemma forgets that it stipulated that it did not object to

Kramig Entities’ motion to intervene (Doc. 16, Joint Stipulation Regarding Motion to Intervene

and Motion for Temporary Restraining Order, ¶3) and that the Court previously granted the

Kramig Entities’ Motion to Intervene in its September 11, 2018 Notation Order. The Court

should simply disregard Gemma’s argument.




                                                 2
   Case: 1:18-cv-00213-TSB Doc #: 25 Filed: 10/05/18 Page: 3 of 6 PAGEID #: 897




   II.        ARGUMENT

         A.     Kramig, Inc., R.E. Kramig & Co., Inc., Kramig Corp., Diversified Industrial
                Capital Group, Inc. and South Wayne, LLC Did Not Agree to Arbitrate Their
                Claims With Gemma

         In its arbitration demand, Gemma specifically attempts to arbitrate claims against Kramig

Industrial, R.E. Kramig & Co., Inc. and Kramig, Inc., and indirectly, the claims of Kramig Corp.,

Diversified Industrial Capital Group, Inc. and South Wayne, LLC. (Doc. 24, Ex. 2, Declaration

Gregory Brunton, Ex. 1). However, Gemma admits that only Kramig Industrial is a party to the

arbitration provision. (Doc. 24, Ex. 1, Declaration of Christopher Kollmer, ¶¶2-4). Gemma

concedes that before it may force all of the Kramig Entities into arbitrating their claims, it must

establish that a valid agreement to arbitrate exists between Gemma and all of the Kramig

Entities. Tassy v. Lindsay Entertainment Enterprises, Inc., 2018 Westlaw 158226 (6th Cir.

February 22, 2018); Bratt Enterprises, Inc. v. Noble Intern, Ltd., 338 F.3d 609, 612 (6th Cir.

2003) (parties are only to be compelled to arbitrate matters within the scope of their agreement);

Javitch v. First Union Securities, Inc., 315 F.3d 619, 624 (6th Cir. 2003) (same). This Gemma

cannot do since there is no such agreement. To the contrary, the only arbitration agreement is

between Gemma and Kramig Industrial, which Gemma concedes. Therefore, as a matter of law,

Gemma cannot force R.E. Kramig & Co., Inc. and Kramig, Inc., Kramig Corp., Diversified

Industrial Capital Group, Inc. and South Wayne, LLC to arbitrate the claims they have asserted

against Gemma here.

         B.     The Parties Did Not Agree to Arbitrate Tort Claims Under the Terms of the
                Arbitration Provision of the Insulation Subcontract

         Gemma agrees that the operative language in the arbitration provision of the Insulation

Subcontract regarding the provision’s scope is “. . . arising under this Subcontract or out of or in

connection with the Work or the performance thereof.” Gemma states without citation to any



                                                 3
    Case: 1:18-cv-00213-TSB Doc #: 25 Filed: 10/05/18 Page: 4 of 6 PAGEID #: 898




authority that this provision is “broad” and encompasses the tort claims the Kramig Entities have

asserted here. Gemma did not cite to any authority because the authority is to the contrary; that

is, by using this language, the parties agreed to limit arbitration to disputes regarding the

meaning of the contract itself. General Power Products, LLC v. MTD Products, Inc., 2007

Westlaw 901522 (S.D. Ohio March 27, 2007), Associated Indem. Corp. v. Home Ins. Co., 1994

Westlaw 59001 (6th Cir. February 25, 1994), and Milan Express Co. v. Applied Underwriters

Captive Risk Assurance Co., 590 Fed. Appx. 482, 486 (6th Cir. October 23, 2014).

        Moreover, any ambiguity as to the meaning of the language used in the arbitration

provision should be construed against Gemma since it drafted the language. The language in the

Insulation Subcontract is standard language Gemma inserts in its contracts with subcontractors.

In Gemma Power Systems, LLC v. NAES Power Contractors, Inc., Case No.

HHD-CV18-6097105-5, Connecticut Superior Court (July 5, 2018), the arbitration provision in

the contract in dispute is identical to the language in the Insulation Subcontract. (Doc. 22,

Exhibit 1, Exhibit B, pg. 13). Thus, any ambiguity in the arbitration provision of the Insulation

Subcontract must be construed against Gemma. Savedoff v. Access Group, Inc., 524 F.3d 754,

764 (6th Cir. 2008); Innomark Communications, LLC v. Marth, 2016 Westlaw 6822794 *2 (S.D.

Ohio, November 18, 2016) (Black, J.).

        Accordingly, Gemma and Kramig Industrial, Inc. only agreed to arbitrate disputes

regarding the meaning of the Insulation Subcontract and the performance by either party under

that agreement, and did not agree to arbitrate tort claims similar to those asserted by the Kramig

Entities.




                                                  4
      Case: 1:18-cv-00213-TSB Doc #: 25 Filed: 10/05/18 Page: 5 of 6 PAGEID #: 899




         C.     Gemma Did Not Engage in Informal Resolution of Its Claim Before Instituting
                Arbitration

         Gemma does not dispute that it never submitted its claims to informal resolution before

initiating arbitration. (Doc. 16, Motion for Temporary Restraining Order, Ex. B, Affidavit of

Andrew Kulesza, ¶9). Because of this failure, Gemma failed to properly invoke the arbitration

provision of the Insulation Subcontract. Therefore, the matter is not subject to arbitration.

         D.     R.C. §4113.62(D) Voids the Arbitration Provision of the Insulation Subcontract

         In Gemma’s Memorandum, it did not address whether or not R.C. §4113.62(D) voids the

arbitration provision of the Insulation Subcontract. Gemma did not address this issue even

though the Kramig Entities raised it in their motion for temporary restraining order (Doc. 16).

Although Gemma did not address this issue, in Gemma’s Memorandum, it claims that all the

parties stipulated that any arbitration will be held in Ohio. This is simply incorrect. In the

Stipulation, only Gemma agreed that the arbitration will take place in Ohio. (Doc. 18, Joint

Stipulation, ¶2).


         E.     Kramig Entities’ Motion to Intervene Has Already Been Granted

         Gemma requests that the Court deny the Kramig Entities’ motion to intervene. This

request is nonsensical since Gemma previously stipulated that it did not object to Kramig

Entities’ motion to intervene (Doc. 16, Joint Stipulation Regarding Motion to Intervene and

Motion for Temporary Restraining Order, ¶3) and the Court previously granted the Kramig

Entities’ Motion to Intervene in its September 11, 2018 Notation Order. The Court should

simply disregard Gemma’s argument.

II.      CONCLUSION

         For all the foregoing reasons, and for the reasons set forth in Kramig Industrial, Inc.,

Kramig, Inc., R.E. Kramig & Co., Inc., Kramig Corp., Diversified Industrial Capital Group, Inc.


                                                   5
      Case: 1:18-cv-00213-TSB Doc #: 25 Filed: 10/05/18 Page: 6 of 6 PAGEID #: 900




and South Wayne, LLC’s Memorandum regarding arbitrability of the dispute, the claims asserted

by the Kramig Entities are not subject to arbitration.

                                                /s/ C.J. Schmidt
                                               C.J. Schmidt (0034030)
                                               Jeffrey R. Teeters (0061801)
                                               Wood & Lamping LLP
                                               600 Vine Street, Suite 2500
                                               Cincinnati, OH 45202
                                               (513) 852-6052
                                               (513) 419-6452 (Fax)
                                               cjschmidt@woodlamping.com
                                               jrteeters@woodlamping.com

                                               Trial Attorneys for Intervening Plaintiffs Kramig
                                               Industrial, Inc., Kramig, Inc., R.E. Kramig & Co.,
                                               Inc., Kramig Corp., Diversified Industrial Capital
                                               Group, Inc. and South Wayne, LLC

                                     CERTIFICATE OF SERVICE

        I hereby certify that on the 5th day of October, 2018, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the following:

James D. Houston                                     Gregory D. Brunton
Ulmer & Berne LLP                                    Gordon Rees Scully Mansukhani, LLP
600 Vine Street, Suite 2800                          41 South High Street, Suite 2495
Cincinnati, Ohio 45202                               Columbus, Ohio 43215
jhouston@ulmer.com                                   gbrnton@grsm.com

and                                                  Counsel for Defendant Gemma Power
                                                     Systems, LLC
David Conrad Olson
Frost Brown & Todd
301 East Fourth Street
3300 Great American Tower
Cincinnati, Ohio 45202
dolson@fbtlaw.com

Counsel for Great American Insurance
Company

                                                     /s/ C.J. Schmidt
2668906.1




                                                 6
